       Case 18-30614             Doc 32       Filed 07/15/21 Entered 07/15/21 09:02:09               Desc Notice of
                                                Defective Filing Page 1 of 1

                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                      Case No. 18−30614
                                                          Chapter 13




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      Sergio C. Gomez                                                      Graciela R. Gomez
        fdba Pepper 1 Inc. fdba Salsa's Restaurant, Tax ID /               6014 Colton Ridge Dr.
        EIN: 27−2977198, fka Pepper 1, Inc. fdba Tegulera's                Indian Trail, NC 28079
        Restaurant, Tax ID / EIN: 27−2977198                               Social Security No.: xxx−xx−0727
      6014 Colton Ridge Dr.
      Indian Trail, NC 28079
      Social Security No.: xxx−xx−6384




                         NOTICE OF DEFECTIVE ENTRY OR FILING

NOTICE IS HEREBY GIVEN that the Notice of Transfer of Claim filed in the above referenced case on
07/14/2021 as document # 31 is defective for the reason(s) marked below:



         Redaction blocks continue on all pages.



PLEASE TAKE NOTICE that this should be corrected immediately to allow for timely processing of the
case/proceeding.



Dated: July 15, 2021                                                                  Steven T. Salata
                                                                                      Clerk of Court


Electronically filed and signed (7/15/21)
